        Case: 3:20-cv-00441-wmc Document #: 3 Filed: 05/11/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 RAYMOND JONES,

         Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-441-wmc
 SUE NOVAK, et al

         Defendants.


       Plaintiff Raymond Jones has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than June 1, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Raymond Jones may have until June 1, 2020 to submit

a trust fund account statement for the period beginning approximately November 11, 2019

and ending approximately May 11, 2020. If, by June 1, 2020, plaintiff fails to respond to this
        Case: 3:20-cv-00441-wmc Document #: 3 Filed: 05/11/20 Page 2 of 2



order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event, the

case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 11th day of May, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
